Exhibit 99.3 MANAGEMENT DISCUSSION AND ANALYSIS Three and six months ended September 30, 2012 and 2011 KEEGAN RESOURCES INC. Management Discussion & Analysis Three and six months ended September 30, 2012 and 2011 This Management’s Discussion and Analysis (“MD&A”) of Keegan Resources Inc. (“Keegan” or the “Company”) has been prepared by management as of November 9, 2012 and should be read in conjunction with the Company’s condensed interim consolidated financial statements for the three and six months ended September 30, 2012 and the related notes thereto, prepared in accordance with International Accounting Standard No. 34, Interim Financial Reporting. This MD&A should also be read in conjunction with the annual audited consolidated financial statements for the year ended March 31, 2012 and 2011, prepared in accordance with International Financial Reporting (“IFRS”), the related MD&A and the most recent Annual Information Form on file with SEDAR. All dollar amounts herein are expressed in United States dollars unless stated otherwise. This MD&A contains Forward Looking Information. Please read the Cautionary Statements on page 18 carefully. Description of the Business The Company was incorporated on September 23, 1999 under the laws of British Columbia. The Company’s shares trade on the Toronto Stock Exchange (“TSX”) and NYSE MKT Equities Exchange (formerly American Stock Exchange) under the symbol “KGN”.The Company’s primary asset is it’s Esaase Gold Project (“Esaase” or the “Property”) located on the Asankrangwa gold belt in Ghana. The Company is focused on executing its three-pronged strategic approach of: · Production – near term, low cost production at Esaase planned for 2015 · Growth – exploration and strategic acquisitions of land to develop organic growth opportunities · Value – deliver value with strong human and financial resources Highlights for the 3 months ended September 30, 2012 and the subsequent period to November 9, 2012 • Updated Mineral Resources at Esaase – Measured and Indicated resource of 68.92 million tonnes averaging 1.73 g/t gold for 3.83 million ounces and Inferred resource of 22.23 million tonnes averaging 1.75 g/t for 1.25 million ounces. • Enhanced strong financial position with additional C$32.5 million raised – current treasury $217 million and potential for option and warrant exercise to make up the balance of funding required to build Esaase. • Welcomed Highland Park as a strategic investor in the Company with an initial 9.6% shareholding and appointed Colin Steyn, an experienced mining executive, to the Board of Directors. • Recruited experienced management team with proven mine building capability as a first step in embedding the capability within Keegan to drive the transition from explorer to developer and ultimately producer. • Initiated revised Pre-Feasibility Study with DRA Minerals – completion Q1 2013. Esaase Gold Property The Esaase Gold Property is located in the Amansi West District of Ghana, approximately 35km south west of the regional capital Kumasi. The property consists of several mining concessions of which the three largest are the Esaase Concession, Jeni River Concession and Sky Gold Concession.The Esaase Concession is approximately 10km in a northeast direction by 4km in a northwest direction covering 42.32 square kilometers. 1 KEEGAN RESOURCES INC. Management Discussion & Analysis Three and six months ended September 30, 2012 and 2011 Engineering and Development During the period, the Company initiated a revised Pre-Feasibility Study with DRA Minerals of Johannesburg, South Africa. The basis for the study is, as follows: • 4.0 million tonnes per year mining and processing rate, • metallurgical process design utilizing flotation to substantially reduce the upfront project capital requirements and reduce operating costs, and • an improved mine design plan featuring higher grade feed to the processing plant based on the revised resource estimate. The Company expects to complete the PFS in the first quarter of 2013. In support of the PFS, the Company initiated a comprehensive metallurgical test work program at Amdel Laboratory in Perth, Australia, designed to confirm the following: · Earlier and extensive metallurgical test work showed that the Esaase ore body is amenable to recovery via the use of flotation. · Examination of those results showed that this flowsheet could be further optimized through grind optimization tests, free gold recovery, flotation reagents suites and residence time in the float and leach plants. · Having recently upgraded the Mineral Resource Estimate (“MRE”) it is clear that the expected float results could improve as the Esaase gold grades are now considerably higher than previously modeled. · Extensive tailings characterization tests will also be completed on the Esaase material. The new flowsheet should improve environmental impacts for the project. · Part of this program will re-evaluate the CIL flowsheet from previous work completed by Keegan. · The sample being used for this test program closely resembles the mine plan for the first four to five years of production and includes weathered, transition and fresh ore. The integrated metallurgical test work program has been designed to run for the next 12 weeks and should be completed early in 2013, well in time for the scheduled completion of the on-going PFS. During the period and subsequent to the period end, the Company recruited key executive and technical personnel as part ofits initial steps towards building the organizational capability within Keegan as it transitions to a gold producer. These appointments are: Peter Breese – President & CEO Peter has over 25 years executive, operational and project management experience in the global mining industry in the base and precious metals sectors. He is currently a Director of TSX listed Coalspur Mines Limited. He has held a number of senior executive positions including CEO of Mantra Resources, CEO of Norilsk Nickel International, COO of LionOre, as well as senior management and board positions with Impala Platinum Holdings (South Africa), Mimosa Mining Company (Zimbabwe), Zimasco (Zimbabwe) and BCL (Botswana). Tony Devlin – Chief Operating Officer Tony has over 30 years executive, operational and project management experience in Africa. Most recently Tony was Managing Director ("MD") of Mantra Tanzania. Prior to that he was MD of Williamson Diamonds in Tanzania and also held a number of executive management positions with Anglo American including CEO of Zimbabwe Alloys (Zimbabwe). 2 KEEGAN RESOURCES INC. Management Discussion & Analysis Three and six months ended September 30, 2012 and 2011 Hugo Truter – General Manager, Projects Hugo has over 25 years project and operational management experience in Africa. He is the former Manager Engineering for Mantra Resources in Tanzania and former Head of Engineering at Tati Nickel in Botswana. His previous work experience spans across base metals, gold, platinum and diamonds. Hugo was notably Project Manager for one of the world's largest DMS plants constructed at Tati. Hugo also served in the capacity of Acting General Manager at Tati Nickel for a number of years. Ed Munnik – Manager, Process Ed has in excess of 25 years of project and operational management experience. He is the former Manager Metallurgy for Mantra Resources in Tanzania and the former Metallurgical Executive for LionOre in Africa. Ed worked for the Anglovaal group for 22 years, a period that included a role as Project Director and later COO of Chambishi Metals in Zambia. He has worked in the gold, base metals and uranium industries. Fausto Di Trapani – Financial Controller, Africa Fausto is a Chartered Accountant with extensive financial reporting, structuring and project accounting experience in large, multinational mining groups. He is the former Financial Controller for Mantra Resources. Previously he was Senior Financial Manager for Norilsk Nickel International and Financial Manager at BHP Billiton Energy Coal division. Acquisitions The Company continued to work towards the completion of a transaction whereby it expects to acquire the rights to 11 square kilometers of concessions along strike to the south-west of the Esaase main zone.The concessions are currently designated as Small Miners concessions by the Government of Ghana and by an Agreement (the “Land Swap Transaction”) made in April 2012 between Keegan and the Mpatoam Small Scale Mining Company (“Mpatoam”) the Company has reached terms under which it will exchange a portion of its Jeni River Mining Lease for the Small Miners concessions.In June, the Company applied for the consent of the Minister of Lands and Natural Resources to the transaction and on July 10, 2012 the Ghanaian Minerals Commission recommended ministerial approval.The Company expects to complete this acquisition during the 2012 calendar year. Exploration During the period the Company re-initiated its exploration program at both Esaase and Asumura as part of its three-pronged strategy to generate organic growth opportunities.Benjamin Gelber was appointed Keegan’s new Manager, Exploration. Esaase exploration will initially focus on: · developing drill targets on the recently acquired Asuowin Concession which holds the Bilpraw property, · evaluating the potential for further high-grade gold occurrences at depth below the main zone, · initiating a comprehensive review of the Sky Gold Concession, and · planning for the exploration and evaluation of the Mpotoam concessions area. Reserves and Resources During the period, the Company announced the results of a revised mineral resource estimate for Esaase.The resource estimate is based upon approximately 200,000 metres of RC drilling and 78,000 metres of diamond drilling carried out over the past five years at Esaase.The revised Esaase mineral resource estimate consists of: 3 KEEGAN RESOURCES INC. Management Discussion & Analysis Three and six months ended September 30, 2012 and 2011 •Measured and Indicated resource of 68.92 million tonnes averaging 1.73 grams per tonne gold for 3.83 million ounces, and •Inferred resource of 22.23 million tonnes averaging 1.75 grams per tonne gold for 1.25 million ounces. The revised resource estimate, based on a cut-off grade of 0.8 grams per tonne of gold, was prepared using the same information used to compile the previous resource estimate at Esaase (see the Company’s Management Discussion and Analysis dated for the year ending March 31, 2012) which was stated at a cut-off of 0.4 grams per tonne of gold.The purpose of revising the resource was to serve as a basis for the revised PFS. The mineral resource estimate was completed by Minxcon Pty Ltd. (“Minxcon”) of Johannesburg, South Africa and reported in accordance with National Instrument 43-101 requirements and the South African Code for Reporting of Exploration Results (SAMREC) which is consistent with the CIM Estimation Best Practice Guidelines in Canada.The resource estimate was prepared by Charles J. Muller, B.Sc. Geology (Hons), Pr.Sci.Nat., MGSSA, a Director of Minxcon.An updated NI 43-101 Technical Report will be filed on SEDAR at www.sedar.com on or before November 23, 2012. A preliminary open pit optimization was run on the estimated grade model to support the requirement that Mineral Resources have reasonable prospects for economic extraction.The resource estimate assumes a long-term gold price of $1,150 per ounce, consistent with the gold price assumption made in the September 2011 PFS.All production and technical parameters assumed for the revised estimate were based on work completed by DRA, a Johannesburg based engineering consultancy, as part of a Conceptual Study completed in August 2012 and outlined in the Company’s Management Discussion and Analysis for the three months ended June 30, 2012. The table below represents the mineral resource at the 0.8 grams of gold per tonne cut-off as well as at several additional cut-off grades which are provided for comparison purposes.The effective date of the resource is October 10, 2012 and the resource includes all drill results as at March 31, 2012. Cut-Off Resource Tonnes Gold Grade Gold Ounces Au g/t Category (Mt) (g/t) (Moz) Measured Indicated Total M&I Inferred Measured Indicated Total M&I Inferred Measured Indicated Total M&I Inferred Measured Indicated Total M&I Inferred 4 KEEGAN RESOURCES INC. Management Discussion & Analysis Three and six months ended September 30, 2012 and 2011 CIM Definition Standards were followed for Mineral Resources.Mineral Resources are reported on a 100% basis; Keegan has a 90% interest in this project with the Ghanaian Government owning a standard 10% free-carried interest. Financing Subsequent to the end of the period, on November 5, 2012, the Company completed a non-brokered private placement for gross proceeds of CAD$32.5 million by issuing 9,443,500 units (the “Units”) of the Company at a price of CAD$3.44 per Unit (the “Offering”). The price of the Units was the five-day volume weighted average market price based on the date of signing of the principal subscription agreements.Each Unit consisted of one Common Share of the Company as well as one Warrant to purchase a Common Share in the Company for a period of two years at a price of $4.00 per share. Should the Company's share price trade at a price of greater than $6.00 per share for a period of twenty consecutive trading days, the Company will have the right to accelerate the exercise period of the Warrants to 30 days. The exercise of all of the Warrants within the Offering would raise an additional $37.8 million. The Offering has resulted in Highland Park acquiring a 9.6% ownership interest in the Company with the option to increase their interest to 17.3% upon exercise of the Warrants.The placement significantly strengthens the company’s already strong financial position as well as provides access to Highland Park’s substantial resource management skills. Funds from the placement will enable the Keegan to fast track the Company’s flagship Esaase project in Ghana to becoming a significant gold producer. The key investors in Highland Park include the original founders and former executives of Toronto based LionOre Mining International Limited (“LionOre”). LionOre was acquired in 2007 for US$6.3 billion by Norilsk Nickel. Highland Park was also involved in the development and strategic direction of Mantra Resources into a leading uranium explorer and developer prior to its acquisition by ARMZ Uranium Holding Co. in 2011. In conjunction with welcoming Highland Park as a strategic investor, the Company invited Mr Colin Steyn, previously CEO of LionOre and currently the Chairman of Coalspur Mines, to join the Board of Keegan. Mr Steyn was a Director of LionOre from 1998 and was appointed President and CEO in 1999. Prior to this, Mr Steyn was Executive Director in charge of metallurgical operations in Zimbabwe for Rio Tinto. Mr Steyn holds an MBA from Cranfield University, UK and is currently a Director of Mirabela Nickel and the Chairman of Coalspur Mines. There were no fees or broker warrants associated with the financing. The financing was not registered under the securities laws of the United States and was not offered to US Persons except where permitted by exemptions form US registration requirements. All securities issued under the Offering are subject to a four-month resale restriction expiring March 3, 2013. The Company has been judicious in its protection of the capital it has on hand by investing only in high interest savings accounts and Guaranteed Investment Certificates and has no investments in asset-backed commercial paper. 5 KEEGAN RESOURCES INC. Management Discussion & Analysis Three and six months ended September 30, 2012 and 2011 Expenditures For the three and six months ended September 30, 2012, the Company incurred $0.6 million and $1.9 million respectively, of exploration and evaluation expenditures on its Esaase Gold Property in areas where the technical feasibility and economic recoverability has not yet been established. These costs were incurred to complete an exploration and evaluation drill program, in the Dawohodo and Bilpraw areas. During June 2012, exploration drilling was suspended for the time being. Exploration and evaluation expenditures Three months ended September 30, Six months ended September 30, Esaase: Camp operations $ $ $ Development support costs - - Equipment and infrastructure - - Engineering studies - - Exploration drilling - Exploration support costs Sustainability - - Technical and in-fill drilling - - Share-based payments VAT receivable allowance Asumura: - - Total project expenditures for the period $ $ $ The results of the September 2011 PFS for the Esaase project indicated the technical feasibility and commercial viability of the extraction of mineral resources in the area. As per the Company’s accounting policy for exploration and evaluation expenditures (refer to note 3(g) in the audited annual consolidated financial statements for the year ended March 31, 2012 and 2011), once the technical feasibility and commercial viability of the extraction of mineral resources in an area of interest are demonstrable, further costs incurred for the development of the project are capitalized as mineral interests. Effective October 1, 2011 the Company began capitalizing costs associated with the development of the Esaase project. During the three and six months ended September 30, 2012, the Company capitalized $2.3 million and $6.4 million respectively, of development costs to mineral interests and development assets. 6 KEEGAN RESOURCES INC. Management Discussion & Analysis Three and six months ended September 30, 2012 and 2011 Development costs capitalized to mineral interests Three months ended September 30, Six months ended September 30, Esaase: Camp operations $ $
